Motion for reargument denied and motion to amend the remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following:
"A question under the Federal Constitution was presented and necessarily passed upon. The appellant contended that chapter 192
of the Laws of 1925 of the State of New York, and the acts amendatory thereof, were repugnant to the provisions of the Fourteenth Amendment to the Constitution of the United States. This court held that the laws in question were not repugnant to such constitutional provisions." *Page 667